Title: From Benjamin Franklin to Deborah Franklin, 27 December 1755
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
Easton, Saturday Night, Dec. 27 [1755]

I receiv’d yours of the 24th with Pleasure [since it?] acquainted me of your and the Family’s Welfare. [I] am glad to hear that the Companies are forming in Town and chusing their Officers, and hope the Example will be followed throughout the Country. We all continue well, but much harrass’d with Business; after many Difficulties and Disappointments we march’d two Companies, yesterday, over the Mountains, viz. Aston’s and Trump’s. We wait here only for Shoes, Arms and Blankets, expected hourly, and then shall move towards Berks County. Our Compliments to Mr. Masters, and all enquiring Friends. When you write next to me, direct to Mr. Read’s Care at Reading. My Duty to Mother, and Love to the Children. I hope to find you all well at my Return. My Love to Mr. Hall; we have no fresh News here of Mischief, to be depended on. Send the News papers, and my Letters to Reading: and let me have all the little News about the XYZ Proceedings, Officers, &c. I am, with great Affection, Your loving Husband
B Franklin
I am oblig’d to Goody Smith for kindly remembring me. My Love to her. Brother John sends his Duty to Mother, Love, &c. he has receiv’d the Coat, and we the other Things.
 Addressed: To / Mrs. Franklin / Philadelphia / per favr Mr. Yard
